Citation Nr: 1043410	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include onychomycosis, psoriasis, and tinea pedis, to include as 
due to exposure to herbicides and/or service-connected diabetes 
mellitus.

2.  Entitlement to service connection for growths on the vocal 
cords and trachea problems, to include as due to exposure to 
herbicides.

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant had honorable active service from June 1969 to June 
26, 1972.  The appellant also served on active duty from June 27, 
1972, to January 1974; however, this service is considered 
dishonorable service for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.

In August 2010, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a skin 
disorder, to include onychomycosis, psoriasis, and tinea pedis, 
to include as due to exposure to herbicides and/or service-
connected diabetes mellitus; entitlement to service connection 
for growths on the vocal cords and trachea problems, to include 
as due to exposure to herbicides; and entitlement to an 
evaluation in excess of 20 percent disabling for diabetes 
mellitus, type II.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

The Veteran reported in his testimony at a hearing before the 
undersigned Acting Veterans Law Judge that he was receiving 
Social Security Administration (SSA) disability benefits for a 
liver disorder.  Upon being asked whether the Veteran's SSA 
records may be relevant to the Veteran's current claims before 
VA, the Veteran indicated that he could not say for certain.  The 
Board notes that review of the claims file does not reveal that 
any attempt has been made to obtain and associate with the claims 
file the records regarding the Veteran's application for SSA 
disability benefits.  Because SSA records are potentially 
relevant to the Board's determination, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir., 2009).  Therefore, this 
appeal must be remanded to obtain the Veteran's complete SSA 
record.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his skin disorder, to include 
onychomycosis, psoriasis, and tinea pedis, to include as due to 
exposure to herbicides and/or service-connected diabetes 
mellitus.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran's service treatment records do 
not reveal any complaint, diagnosis, or treatment for any skin 
disorder.  The Veteran's post service treatment records reveal 
that the Veteran has been diagnosed with and treated for 
onychomycosis and psoriasis.  The Veteran, in his testimony 
before the undersigned Acting Veterans Law Judge, has indicated 
that he first developed skin problems in 2001 and that the 
disorder had gotten progressively worse.  In addition, the 
Veteran reported that he developed his skin disorder shortly 
after his first diagnosis with diabetes mellitus.  As there is 
not sufficient medical evidence to make a decision, the Board 
finds it necessary to afford the Veteran an examination to 
determine whether the Veteran's skin disorder is related to the 
Veteran's active service, service-connected diabetes mellitus, 
and/or his exposure to herbicides in service.

The most recent VA examination evaluating the Veteran's diabetes 
mellitus, type II was performed in February 2008.  Since that 
time, the Veteran's treatment records reveal that the Veteran has 
been prescribed insulin therapy in addition to his oral 
hypoglycemic for his diabetes mellitus beginning in July 2008.  
As this represents objective evidence of a worsening of the 
Veteran's condition, the Board has no discretion and must remand 
this matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his diabetes mellitus disability.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since August 2009.  See 38 
C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since August 2009.  Any additional 
pertinent records identified by the Veteran 
during the course of the remand should also 
be obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After completing the above development, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
skin disorder, to include onychomycosis, 
psoriasis, and/or tinea pedis, found to be 
present.  The claims file should be made 
available to and reviewed by the examiner.  
The examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's exposure to 
herbicides in service, and opine as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that any 
skin disorder, to include onychomycosis, 
psoriasis, and/or tinea pedis, found to be 
present is related to or had its onset 
during service, and particularly, to his 
reported exposure to herbicides in service.  
If not, the examiner should opine as to 
whether it is at least as likely as not 
that any skin disorder, to include 
onychomycosis, psoriasis, and/or tinea 
pedis, found to be present is secondary to 
or aggravated by the service-connected 
diabetes mellitus.  The rationale for all 
opinions expressed should be provided in a 
legible report.

4.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and severity of his diabetes 
mellitus disability.  The claims file 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed.  The 
examiner must comment on whether the 
Veterans diabetes mellitus requires 
regulation of activities.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached in a legible report.

5.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted in full, the RO should 
issue the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


